DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
The arguments filed 4/19/2021 has been entered.  Claims 1-15, 17-21 are pending in the application, claims 2, 4, 6, 8, 10, 12, 14, 17-20 withdrawn, claim 16 cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejectiofn will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 9, 11, 13, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kawayoke (JP2015107218A) using US20160278620 as an English equivalent in view of Ishii (JP 2008118568A) and Takamura et al. (US Patent No. 5,876,326, hereinafter Takamura).

In regard to claim 1, Kawayoke discloses an endoscope (9) comprising:
an imaging device (1) that is provided in a tip portion (2) of an insertion part capable of being inserted into a body cavity,
wherein the imaging device includes
a solid-state imaging element (20) that is disposed so that an image receiving surface (21) of the solid-state imaging element crosses a longitudinal axis of the insertion part (Figs. 1-2),
a substrate (40) that includes a first region portion which faces a surface of the solid-state imaging element on which connection terminals are provided and is connected to the connection terminals and a second region portion which extends from an outer end of the first region portion toward a base end side of the insertion part and extends away from the image receiving surface, and is folded once or more (Fig. 2).
Kawayoke teaches a cable (50) comprising a plurality of lead wires (52) attached to a second region portion of the substrate but does not expressly teach the specific 
Ishii teaches an endoscope comprising an imaging apparatus (1, Figs. 2,4) at a distal end of the endoscope.  The imaging apparatus comprises an image pickup element (14) connected to a flexible substrate (16) and a compound cable (17) extends from a proximal end of the endoscope and connects to the flexible substrate.  The compound cable is formed by twisting together a plurality of coaxial cable (17A) having an outer conductor (39, first external conductor) with each coaxial cable formed of a plurality of cables (40), each cable having an insulating coating portion (40a) and an inner conductor (41) extending therethrough and connecting to the flexible substrate.  Additionally, a jumper wire (103) connects the outer conductors (39) of the coaxial cables (17A) to the flexible substrate (Fig. 2, Par. 48).  
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to substitute the cable of Kawayoke with the compound cable (17) of Ishii as an alternate configuration of a signal cable for transmitting signals from the image sensor to components within a handle of the endoscope.  There being no unexpected results from substituting the cable of Kawayoke with the compound cable of Ishii.
 conductor provided around the core wire.
Takamura teaches an analogous endoscope comprising a solid state image pickup element (128) connected to first and second substrates (129,130).  An image pickup cable (132) comprising a plurality of wires, each wire consists of a core wire (133), a first insulation layer (134), a conductive layer (135) and a second insulation layer (136).  The plurality of wires are surrounded by a conducive layer (137), which is further surrounded by a resin layer (138).  The core wire (133), conductive layer (135) and conductive layer (137) are all electrically connected to the first and second substrates (129,130), Fig. 14.
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the plurality of wires of Ishii to each include a conductive layer (135) as taught by Takamura as an alternate configuration of a signal cable for transmitting signals from the image sensor to components within a handle of the endoscope.  There being no unexpected results providing each of the plurality of cables of Ishii with the conductive layer of Takamura. 

In regard to claim 3, Ishii and Takamura teaches wherein each of the cables is a shielded wire, and the second external conductor is connected to the cable connection surface of the second region portion (Takamura teaches of each of the plurality of wires having a conductive layer (135) which is electrically connected to a flexible substrate and Ishii teaches of the conductive layer being directly attached to the flexible substrate as shown in Fig. 8).

In regard to claims 5 and 7, Kawayoke teaches wherein an electronic component (44) is mounted on a surface of the second region portion opposite to the cable connection surface (Fig. 1).

In regard to claims 9, 11, 13, 15, Kawayoke teaches wherein the substrate is a flexible substrate (Par. 21).

In regard to claim 21, Kawayoke teaches wherein the connection terminals are provided between the solid-state imaging element and the first region portion, and the surface of the solid-state imaging element on which the connection terminals are provided and the first region portion directly face each other in the longitudinal axis of the insertion part (Fig. 2).

Response to Arguments
Applicant's arguments filed 4/19/2021 have been fully considered but they are not persuasive.
Applicant argues Kawayoke, Ishii and Takamura fail to disclose the limitation “the core wire and the first external conductor extend from the base end side of the insertion part toward a tip side of the insertion part and are connected to a cable connection surface that is one surface of the second region portion facing a base end of the insertion part”.  Applicant argues that the general shield (42) of Ishii is being regard as the first external conductor and Fig. 8 does not show the general shield in contact with the flexible substrate (16).  
The examiner disagrees since the outer conductor (39) of Ishii is being regarded as the first external conduct since the outer conductor (39) surrounds the plurality of cables (40), wherein Fig. 8 illustrates the outer conductor (39) in contact with the substrate via jumper cable (103).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        July 15, 2021